UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7793



HERBERT SLATER,

                                              Plaintiff - Appellant,

          versus


JOHN W. BLEDSOE, III, Esquire,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-04-21949-3-13BC)


Submitted:   February 24, 2005             Decided:   March 8, 2005


Before NIEMEYER, WILLIAMS and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Slater, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Herbert   Slater    appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.          Accordingly, we deny

Slater’s motion for appointment of counsel and affirm on the

reasoning of the district court. See Slater v. Bledsoe, No. CA-04-

21949-3-13BC (D.S.C. Sept. 30, 2004).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -